Case: 15-15556    Date Filed: 10/07/2016   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-15556
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:15-cr-20584-CMA-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

DARIUS MONTAQUE HAYMON,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (October 7, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Darius Haymon appeals his conviction for possessing a firearm as a

convicted felon. 18 U.S.C. § 922(g). Haymon challenges the denial of his motion
              Case: 15-15556      Date Filed: 10/07/2016   Page: 2 of 3


to suppress firearms and ammunition that officers discovered while executing a

search warrant on his residence. Hymon argues that he was entitled to a hearing to

examine whether the affidavit used to obtain the warrant contained false

information and whether, if redacted, the affidavit provided probable cause to issue

the warrant. We affirm.

      The district court did not abuse its discretion by denying Haymon’s motion

to suppress without an evidentiary hearing. No hearing was necessary because

Haymon failed to make a substantial showing that the affidavit contained a false

statement. See Franks v. Delaware, 438 U.S. 154, 155–56 (1978). The affiant did

not make a false statement by averring that Haymon “is in possession of an AK-47

type rifle” when Haymon was detained in a jail. Haymon was in constructive

possession of the firearm as long as it was subject to his control, and as stated in

the affidavit, the firearm was “inside the premises that [Haymon] share[d] along

with [his girlfriend] and their minor child” at “7601 N.W. 17 Avenue Miami,

Florida.” See United States v. Folk, 754 F.3d 905, 917 (11th Cir. 2014). That the

information was 12 days old did not make it stale because the information

pertained to an object stored in Haymon’s home. See United States v. Bervaldi, 226
F.3d 1256, 1266 (11th Cir. 2000) (Because “[r]esidency in a house . . . endures for

some length of time,” “the passage of [six months] alone did not erode the

reasonable belief that [the defendant still] resided at [the same address].”). And


                                           2
                Case: 15-15556   Date Filed: 10/07/2016   Page: 3 of 3


even if the trial court had disregarded the statement about Haymon’s current

possession of the firearm, no hearing was necessary because the affidavit provided

probable cause to believe that the residence contained evidence that Haymon was

unlawfully in possession of a firearm and that he intended to commit murder. See

United States v. Kapordelis, 569 F.3d 1291, 1310 (11th Cir. 2009). The affidavit

stated that Haymon, his girlfriend, and their minor child resided in a residence in

which a confidential information had observed an AK-47 type firearm and that

Haymon, who was associated with a gang, sold narcotics, and was a convicted

felon, was the intended target of a homicide and thereafter posted on two dates on

his Facebook page that “shit finna get real ugly soon” and he was gonna “get my

own justice.”

      We AFFIRM Haymon’s conviction.




                                          3